Title: To James Madison from Benjamin Hawkins, 11 July 1803
From: Hawkins, Benjamin
To: Madison, James


Creek agency 11th. July 1803
I have had the pleasure to receive your favour by Mr. Hill, and am glad that you have had the opportunity of hearing from so honest a man a plain detail of occurrences in this quarter. You must have seen the issue of some interesting occurrences in this agency during the winter and spring in my communications to the war office. I was a good deal agitated during this period ’till after I had, on a correct view of our affairs brought my mind to do that with the warriors by force, which I had planed in november to be done by the chiefs themselves, in case of a failure on their part. The few white people intrusted with the plan had no confidence in it, but that did not lessen my confidence in the assurances of the chiefs.
It was inconceivable to me that Bowles who understood a good deal of the Indian language, had been here formerly and visited General McGillivray, should not have been able to make the necessary distinction between the past and present. He must have seen a material change in the manners of the Indians; and must have known, that there had been two Indians, and 3 Negros shot, 23 indians publicly whiped, some negros wounded and one white man whiped, under the new arrangements since his arrival in the fall of 1799, and yet he goes on reacting his former part of Director General, untill he was apprehended in the midst of his guards, and adherents and at the eve in imagination of being a king of the four nations, and quit the stage in Irons.
Without venturing a speculative opinion, on the infraction of our right of deposit, by the Spanish intendant at N. Orleans, I concur in the idea, that it was unjust and premature to make war without giving an opportunity for Voluntary justice to us, and the event I believe has or will verify it. Those who have advocated a contrary doctrine have avowed such a deadly hatred to the views of the government, that they render themselves liable to the suspicion at least of not being candid, if not of an intention to mislead. I am for peace on any terms except an actual violation of our rights. I have brought my red charge to embrace this doctrine, and to declare in the most solemn manner, “that they are resolved on eternal peace with all the world, that when they are dead and gone, their children may grow up in peace, repeat and remember this talk, and take it to the end of the world.” This declaration, and the spirit which produced it, is important to us, as well as our neighbours of spain who have been a good deal irritated and perplexed with the war with the Simonolies.
Tell Mrs. Madison we are all Quakers, in the Indian agency, and there is little or no difference now between our annual meetings, and the annual meetings of our white brethren, we are full as silent, as grave, and circumspect here as in Philadelphia. We are under the guidance of reason, and they under the light of the gospel, in pursuit of the same object, content and a competency in this life, and neighbours face hereafter. We are more solicitous for the first than the last believing it more immediately concerns us, and that our faculties are limited to our sphere of action here. If our doctrine of hereafter is unformed, in the opinion of our white friends, we will exchange our guide, for their light, and subscribe to whatever they recommend, provided they will assist us here, to preserve the birth right portion of the planet we inhabit. To this end, the little that we require, is, that the followers of the meek and humble Jesus will believe we are their neighbours, and treat us accordingly. We have availed ourselves of the aid and instruction afforded us by the government, and already feel the happy effects, we are better clothed and better fed than heretofore, our little daughters have extended their petticoats from the knee to the ancle, by their industry, and in like manner have clothed some of them, our fathers and mothers. Labour is no longer a disgrace in our land, and our men lend a hand. Hunting has become insufficient to clothe and subsist us, and will soon be only resorted to as an amusement for our young men. We shall in future rely on stockraising, agriculture and household manufactures, our means for these objects are not commensurate with our wishes, but they increase annually by the bounty of the government and our own exertions. We solicit the benevolent of all parties to aid us with their good wishes.
I shall leave this in three days for the upper towns to complete the arrangements preparatory to the treaty proposed to be held with the Creeks on the 6 of august after then you will hear again from him who is very sincerely your friend and dear sir, your ob svt.
Benjamin Hawkins
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found. For William Hill, see Hawkins to JM, 13 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:254).



   
   For the capture of Bowles at the Hickory Ground (near present-day Montgomery, Alabama) in May 1803, see Wright, William Augustus Bowles, pp. 162–68.



   
   For the unsuccessful negotiations in August 1803, see Hawkins to John Milledge, 6 Sept. 1803 (Grant, Letters of Benjamin Hawkins, 2:459–60).


